Mr. Justice Duncan delivered the opinion of the court. Appellant insisted before the lower court, and now insists in this court, that it was error to admit in evidence the decree in chancery of the Superior Court of Cook county, because that court had no power or jurisdiction to enter such a decree. It clearly appears from the record that the Superior Court had jurisdiction of the parties in the chancery suit, and appellant does not contend otherwise. The Superior Court in its said decree made the findings that appellant, at divers times between the bringing of said suit at law and the date said judgment at law was entered, represented to appellee that he, Brown, had no claim against appellee growing out of the subject-matter of that suit; that appellee need not go to the expense of defending the same, as he, appellant, intended to dismiss the same, and would not appear and testify therein; that appellant in violation of said promise or representation did appear and testify in the law court and thereby fraudulently obtained said judgment, and that appellee was not negligent in allowing said judgment to be entered, and that he had a valid defense to said suit. It is now a well established rule that a court of equity does have the power to vacate judgments of courts at law, and to grant new trials therein, in cases wherein such judgments have resulted by mistake, fraud or accident, unmixed with negligence or fault on the part of the defendant. This jurisdiction of courts of equity was formerly resisted and not recognized by courts of law, but the power is now conceded in cases of the above character, which commend themselves strongly to equitable relief. Seward v. Cease, 50 Ill. 228; Holmes v. Stateler, 57 Ill. 209; Wilday v. McConnel, Exr., 63 Ill. 278; 11 Ency. of Pl. & Pr., 1172, 1173; and Vol. 7 thereof, p. 799. The findings of the Superior Court certainly constitute very strong grounds for the relief granted in its decree; and unless reversed on appeal or writ of error, or otherwise set aside, the decree was binding on the County Court, and is binding on this court. The Superior Court, having jurisdiction of the parties and of the subject-matter of the suit, it cannot be successfully attacked collaterally. It is true that, after the term had elapsed at which the judgment was obtained in the County Court, that court was without power to vacate the judgment, or in any way to modify the same, except in matters of form or mere clerical error. As a matter of fact, the judgment was not vacated by the County Court’s order. It was vacated by the order of the Superior Court. The mere fact that the County Court’s order purported to vacate the judgment is of no consequence in this appeal. The case of Hayes v. Wagner, 220 Ill. 256, is not opposed to the authorities above cited. The court, in substance, there holds that relief against such judgments may be obtained by appeal or writ of error, if the error is apparent on the face of the record; and, if not, by bill to impeach it for fraud or other similar cause. The County Court, by virtue of the order of the Superior Court, did have the power and the authority to have the cause re-docketed and to give a new trial. It also had the right to dismiss the cause for want of prosecution, and no error in that particular appears in this record. The appeal from the County Court’s order in vacating the judgment can have no effect on the validity of the order made by the Superior Court in that regard. Finding no reversible error in this record, the judgment of the County Court is affirmed. Judgment affirmed.